DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (7,511,807) in view of Simpson et al. (6,683,695).
Claim 1
 	Fang et al. (7,511,807) discloses directing light from at least one light source (Fig. 11a, Ref. 1a, 1b) toward soda-lime-silica based glass (Fig. 11a, Ref. 5); and determining whether a nickel sulfide related defect is present in the glass (Col. 1, lines 23-35) based at least on a difference between how first and second reflected wavelengths (Fig. 11a, Ref. 1a, 1b; wavelengths can be the same since the claim limitations does not define it otherwise) from the directed light are diffracted, scattered, and/or reflected (See Abstract; Col. 8, lines 36-44), wherein one or both of the first and second reflected wavelengths is/are outside of the visible spectrum (Col. 9, lines 25-26).  

    PNG
    media_image1.png
    331
    456
    media_image1.png
    Greyscale

	Fang et al. (7,511,807) substantially teaches the claimed invention except that it does not show a float glass line. Simpson et al. (6,683,695) shows that it is known to provide a float glass line for a system for monitor characteristics of glass. It would have been obvious to combine the device of Fang et al. (7,511,807) with the float glass line (Fig. 1, Ref. 11) of Simpson et al. (6,683,695) before the effective filing date of the claimed invention for the purpose of providing a continuous line of material to be inspected, therefore increasing the amount of material that can be inspected over a given amount of time.

    PNG
    media_image2.png
    451
    519
    media_image2.png
    Greyscale

Claim 2
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths is in the near infrared (Col. 9, lines 25-26).  
Claim 3
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths has a wavelength of 700-1200 nm (Col. 9, lines 25-26; It is well known or inherent that IR is in the wavelength ranges of 700-1200nm).  
Claim 4
 	Fang et al. (7,511,807) discloses collecting the first and second reflected wavelengths using at least one light detector (Fig. 11a, Ref. 64a, 64b).  

Claim 5
 	Fang et al. (7,511,807) discloses the at least one light source (Fig. 11a, Ref. 1b, 1a) and the at least one light detector (Fig. 11a, Ref. 64a, 64b) are located on a common side of the glass (Fig. 11a, Ref. 5; See Fig. 11a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (7,511,807).
Claim 6
 	Fang et al. (7,511,807) discloses directing first light from a first light source (Fig. 11a, Ref. 1a, 1b) toward the glass (Fig. 11a, Ref. 5); directing second light from a second light source (Fig. 11a, Ref. 1a, 1b) toward the glass (Fig. 11a, Ref. 5); and determining whether an inclusion comprising nickel sulfide (Col. 1, lines 23-35) is present in the glass (Fig. 11a, Ref. 5) based at least on a difference between diffraction, scattering, and/or reflection of first and second reflected wavelengths (Fig. 11a, Ref. 1a, 1b; wavelengths can be the same since the claim limitations does not define it otherwise) from the first and second light (See Abstract; Col. 8, lines 36-44).  
Claim 7

Claim 8
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths is in the near infrared (Col. 9, lines 25-26).  
Claim 9
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths has a wavelength of 700-1200 nm (Col. 9, lines 25-26; It is well known or inherent that IR is in the wavelength ranges of 700-1200nm).  
Claim 10
 	Fang et al. (7,511,807) discloses wherein both of the first and second reflected wavelengths are outside of the visible spectrum (Col. 9, lines 25-26).  
Claim 11
 	Fang et al. (7,511,807) discloses wherein both of the first and second reflected wavelengths are in the near infrared (Col. 9, lines 25-26).  
Claim 12
 	Fang et al. (7,511,807) discloses the first reflected wavelength is in the UV and the second reflected wavelength is in the near infrared (Col. 9, lines 25-26; IR and UV radiation).  
Claim 13
 	Fang et al. (7,511,807) discloses directing of the first and second light and determining are performed in-line (See Fig. 11a).  
Claim 14
.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (7,511,807) in view of WO 2017/098053 A1.
Claim 15
	Fang et al. (7,511,807) substantially teaches the claimed invention except that it does not show the glass is soda-lime-silicate glass. WO 2017/098053 A1 shows that it is known to provide a transparent sheet made of soda-lime-silicate glass (The transparent sheet can be made from an organic or inorganic material; the sheet can include inorganic glasses (e.g. borosilicate glass, soda lime glass, glass ceramic, aluminosilicate glass) for a device for inspecting a transparent sheet. It would have been obvious to combine the device of Fang et al. (7,511,807) with the soda lime glass of WO 2017/098053 A1 before the effective filing date of the claimed invention for the purpose of providing inspection of tempered glass and therefore improving the quality of the glass after manufacturing.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (7,511,807).
Claim 16
 	Fang et al. (7,511,807) discloses directing light from at least one light source (Fig. 11a, Ref. 1a, 1b) toward the glass (Fig. 11a, Ref. 5); and determining whether an inclusion comprising 
Claim 17
 	Fang et al. (7,511,807) discloses the first and second reflected wavelengths originate from different light sources (Fig. 11a, Ref. 1a, 1b).  
Claim 18
 	Fang et al. (7,511,807) discloses one or both of the first and second reflected wavelengths is/are outside of the visible spectrum (Col. 9, lines 22-26).  
Claim 19
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths is in the near infrared (Col. 9, lines 25-26).  
Claim 20
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths has a wavelength of 700-1200 nm (Col. 9, lines 25-26; It is well known or inherent that IR is in the wavelength ranges of 700-1200nm).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        February 16, 2022